UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6964


TITUS ALPHONSO GADDY,

                Plaintiff - Appellant,

          v.

C. A. HARRELL, Doctor; NICOLE COZAIRER, Pharmacist,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cv-00097-JAB-PTS)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Titus Alphonso Gaddy, Appellant Pro Se.       Elizabeth Pharr
McCullough, Kelly Elizabeth Street, YOUNG, MOORE & HENDERSON,
PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Titus    Gaddy      appeals       the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983       (2006)   complaint.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                        Gaddy

v. Harrell, No. 1:08-cv-00097-JAB-PTS (M.D.N.C. June 29, 2010).

We   dispense    with      oral   argument      because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                            2